Evan'S, J.
1. The city court of Sylvester was not, by the act of August 11,. 1904, regularly established as-a “constitutional” city court. While v. State, 121 Ga. 592. (See, however, repealing act, and that creating a new court, to be known by the same name, approved August 21, 1905. Acts of 1905, pp. 368, 369.) A judgment of a city court not created under the provisions of par. 5, sec. 2, art. 6 of the constitution can be. *652reviewed only.,by writ of certiorari. W. U. Tel. Co. v. Jackson, 98 Ga. 212. The power to grant new trials is confined by tlie constitution to the superior courts and such city courts as are therein specified. Stewart v. State, 98 Ga. 202; Cooper v. State, 103 Ga. 406; Welborne v. State, 114 Ga. 793.
Argued December 18, 1905.
Decided January 12, 1906.
Certiorari. Before Judge Spence. .Worth superior court. October 30, 1905.
Walters & Walters, for plaintiff in error.
W, B, Wooten, solicitor-general, and J. E, Tipton, contra,
•2. “The fact that, in a given case tried in the city court mentioned, a motion for a new trial was made, will not cut off the movant’s right to take the case up by certiorari, if he voluntarily dismisses such motion and applies for the writ of certiorari within the time prescribed by the statute.”. Archie v. State, 99 Ga. 23. But 'he can not pursue this remedy after the expiration of thirty days from the date of the judgment rendered against him. White v. Slate, 123 Ga. 503. As the city-, court judge was without power to entertain the motion for a new trial, it was a mere nullity, and the filing thereof could not operate to extend the jurisdiction of the court over the case beyond the date of its final judgment. White v. State, 123 Ga. 503, distinguishing the case of Roach v. Sulter, 54 Ga. 458.
■'3. The application for the writ of certiorari having been made too late, the judgment of the superior court dismissing it for that reason should not be disturbed.

Judgment affirmed.


All the Justices concur.